Citation Nr: 1103457	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-28 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for residuals of head 
trauma, to include vertigo and insomnia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

In December 2008, the Board remanded the case for further action 
by the originating agency.  The case has now returned to the 
Board for further appellate action.

The Board's December 2008 remand also remanded the issues of 
entitlement to service connection for hearing loss and tinnitus 
for additional evidentiary development.  Service connection for 
these disabilities was granted in an August 2010 rating decision.  
The grant of service connection represents a total grant of the 
benefits on appeal, and these issues are no longer before the 
Board. 

In an October 2005 statement, the Veteran reported that he had 
experienced high blood pressure and back pain since his 
separation from active duty service.  
The issues of entitlement to service connection for 
hypertension and claims to reopen service connection for 
lumbar and cervical spine disabilities have therefore been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Sleep apnea was not present in service or until years 
thereafter, and it is not etiologically related to the Veteran's 
military service.  

2.  Residuals of head trauma, to include vertigo and insomnia, 
were not present in service or until years thereafter, and are 
not etiologically related to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated as a result of 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Residuals of heard trauma, to include vertigo and insomnia, 
were not incurred or aggravated as a result of active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
sleep apnea and residuals of head trauma as these disabilities 
were incurred during active duty service.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  


Sleep Apnea

The Veteran contends that he incurred sleep apnea due to active 
duty service.  Service treatment records are negative for 
evidence of a sleep disorder, and no complaints or symptoms of 
sleep apnea were noted during the Veteran's December 1955 
separation examination.  Similarly, the Veteran was physically 
normal with no complaints of a sleep disorder during a service 
examination.  

Since his claim for service connection was received in March 
2004, the Veteran has undergone several sleep studies at the San 
Juan VA Medical Center (VAMC).  During an April 2010 VA pulmonary 
consultation, the Veteran's pneumonologist noted that the Veteran 
had not been provided a definite diagnosis of sleep apnea because 
of his inability to tolerate the sleep studies.  However, sleep 
apnea has been included on the Veteran's VAMC problem list since 
December 2004, and the pneumonologist found that the Veteran 
seemed to have a structural sleep disorder concurrent with an 
obstructive one.  The Board therefore finds that the first 
element of service connection, a current disability, has been 
established.  

Although the evidence establishes the presence of a current 
disability, the Board finds that the next two elements of service 
connection-an in-service injury and a nexus between the claimed 
disability and service-are not present.  The Veteran has not 
identified any specific injury or disease during service that led 
to the incurrence of sleep apnea, and, as noted above, his 
service treatment records are negative for any complaints of 
treatment for a sleep disorder.  

There is also no competent evidence of a link between the 
Veteran's sleep apnea and active duty service.  None of the 
Veteran's physicians have associated his sleep apnea with 
service, and while the Veteran has stated that his disability is 
due to service, as a layperson, he is not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. 
App. 109, 112 (1999).  In addition, the Veteran's earliest 
complaints of a sleep disorder date from March 1971, when he 
complained of insomnia during a VA psychiatric examination, 
almost 20 years after his separation from active duty service.  
The lack of any clinical evidence of sleep apnea for years after 
service weighs against a finding that the Veteran's condition was 
present in the period between his discharge and his first post- 
service complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Veteran is not competent to render medical opinions, but his 
statements regarding the symptoms and onset of his disability are 
considered competent evidence.  These statements may also provide 
sufficient support for a claim of service connection.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay person may provide 
eyewitness account of medical symptoms).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency and credibility).

The Veteran has reported a continuity of symptoms associated with 
sleep apnea since service, but the Board finds that such 
statements are not credible in light of the other evidence of 
record.  As noted above, service examinations performed in 
December 1955 and 1957 are negative for evidence of sleep apnea, 
and the earliest evidence of a sleep disorder dates from almost 
20 years after the Veteran's separation from active duty.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding 
that lay statements were not rendered insufficient by the absence 
of confirming medical evidence, but that the evidence could serve 
to support a finding that lay statements were not credible).  In 
addition, a private sleep study conducted in April 1991 did not 
indicate the presence of sleep apnea.  The Veteran also never 
associated his complaints of sleep apnea with service until his 
claim for compensation was received by VA in March 2004; his 
previous complaints of insomnia and other sleep disturbances were 
provided in the context of psychiatric treatment.  Therefore, the 
Board finds that the Veteran's reports of a continuity of 
symptomatology are not credible and do not establish a nexus 
between sleep apnea and active duty service.  

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was many 
years after his separation from active duty service.  In 
addition, there is no medical evidence that the Veteran's sleep 
apnea is related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and his active duty service.  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Residuals of Head Trauma

The Veteran contends that he incurred an injury to his head in 
1952 or 1953 during basic training that has resulted in a current 
disability.  In an October 2005 statement, the Veteran specified 
that his in-service head injury was caused when a 105 mm cannon 
exploded and knocked him unconscious.  He also contends that the 
in-service head trauma resulted in current residuals of vertigo 
and insomnia. 

Service treatment records are negative for any findings or 
complaints related to a head injury, and the Veteran's head, 
ears, and eyes were all normal at the December 1955 separation 
examination.  There were also no complaints or findings related 
to head trauma during a December 1957 service examination.  

The post-service record contains several diagnoses of vertigo and 
insomnia.  The Board therefore finds that the evidence 
establishes the presence of a current disability.  In addition, 
the Veteran has reported incurring head trauma during service.  
While the service treatment records do not document such an 
injury, the Veteran is competent to report that it occurred.  
Resolving reasonable doubt in his favor, the Board finds that two 
of the three elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, the 
Board finds that there is no competent evidence of a link between 
the Veteran's vertigo and insomnia and active duty service.  None 
of his physicians have provided medical opinions in support of 
the claim, in fact, they have often associated the Veteran's 
vertigo and insomnia with other etiologies.  The Veteran's 
initial complaints of insomnia were made in the context of 
psychiatric treatment during March and May 1971 VA examinations, 
and insomnia was later associated with pain stemming from lumbar 
spine injuries.  VA physicians have also found that the Veteran's 
vertigo was possibly due to an ischemic event, Meniere's disease, 
or mechanical compression of the vertebral arteries due to a 
cervical spine condition.  

While VAMC treatment records document the Veteran's reports 
relating his vertigo and insomnia to head trauma during service, 
medical records reflecting the Veteran's own reported history of 
the etiology of his disability do not, without more, constitute 
competent medical evidence of the required nexus. See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional).  
The Board has also considered the statements of the Veteran 
connecting his vertigo and insomnia to service, but as a lay 
person, he is not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

The Veteran has also reported a continuity of symptomatology 
since service, and while he is considered competent to report 
such a history, the Board finds that it is not credible.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  
There is no evidence of complaints or treatment for vertigo or 
insomnia until 1971, when the Veteran first reported experiencing 
insomnia during a VA psychiatric examination almost 20 years 
after his separation from active duty service.  Additionally, 
physical examinations conducted at the Veteran's discharge from 
service and five years later are entirely negative for any 
findings or complaints related to an in-service head injury.  The 
Board finds that the Veteran's statements provided in the context 
of contemporaneous medical treatment both during and after 
service are more credible than those given by himself, his 
friends, and his family for compensation purposes decades after 
his discharge from active duty.

As the evidence does not establish the presence of a nexus 
between the Veteran's current disability and an in-service 
injury, service connection for residuals of head trauma cannot be 
granted.  The Board must conclude that the preponderance of the 
evidence is against the claim and it must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an April 2004 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice, specifically notice of the Dingess elements 
of the claims, was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance of 
VCAA notice followed by readjudication of the claims.  Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were 
readjudicated in an August 2010 SSOC.  Therefore, any timing 
deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  In response to the Board's December 
2008 remand, VA also attempted to obtain records from the Social 
Security Administration (SSA).  February 2009 and June 2010 
responses from the SSA state that the Veteran's records were 
destroyed, and the record contains a July 2010 formal memorandum 
concluding that the Veteran's SSA records are not available for 
procurement.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA 
examinations or medical opinions in response to the claims on 
appeal, but has determined that no such examinations or opinions 
are required.  There is no competent evidence of a link between 
the Veteran's claimed disabilities and active duty service, and 
while the Veteran has reported a continuity of symptoms since 
service, as discussed above, the Board has found such a history 
is not credible.  A VA examination is therefore not required by 
the duty to assist.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006)

The Board also finds that VA has complied with its December 2008 
remand orders. Only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall v. 
West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In response to the Board's December 2008 remand, VA 
attempted to obtain the Veteran's SSA records and included 
records of VA treatment dated since September 2007 with the 
claims file.  The case was then readjudicated in August 2010.  
Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for residuals of head trauma, 
to include vertigo and insomnia, is denied. 




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


